United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     August 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-60710
                            Summary Calendar



RANDY GENE WIGGINS,

                                       Plaintiff-Appellant,

versus

MOHAMED ZEIN, DR.; JAMES HOLMAN,

                                       Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
              for the Southern District of Mississippi
                       USDC No. 3:01-CV-532-BN
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Randy Gene Wiggins, Texas prisoner #65084,

appeals the jury verdict in favor of the defendants in his pro se,

in forma pauperis 42 U.S.C. § 1983 action.         He argues that the

evidence showed that the defendants were deliberately indifferent

to his serious medical needs.    We have reviewed the record and the

briefs on appeal and conclude that there was some evidence to

support the jury’s verdict.      Phillips v. Frey, 20 F.3d 623, 627

(5th Cir.   1994).    The   evidence   showed   that   Wiggins   received


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
treatment for his knee injury, including pain medication, x-rays,

ice packs, Ace bandages, and crutches.             Farmer v. Brennan, 511 U.S.

825, 839-41 (1994).     Wiggins’s      allegations demonstrate, at most,

negligence and disagreement with the treatment received; such

conduct does not establish a constitutional violation.               Estelle v.

Gamble, 429 U.S. 97, 106 (1976); Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).

     Wiggins asserts next that the district court erred in failing

to instruct the jury (1) that “repeated” instances of negligence

could constitute deliberate indifference and (2) on the types of

damages available. Wiggins did not request these jury instructions

or object to the court’s instructions.             As no manifest injustice is

imminent, we need not address the issue.             Varnado, 920 F.2d at 321.

     Wiggins also asserts that defense counsel improperly obtained

and introduced into evidence mental health records in an effort to

prejudice the jury.    Wiggins contends that he was prejudiced by the

tendency of the evidence to show that he was incompetent and that

he had been treated for sexual aggression against children.

     Contrary to Wiggins’s assertion, his prison medical file did

contain documents pertaining to his treatment for a psychological

disorder; and Wiggins admitted at trial that defense counsel had

access   to   his   prison   medical       file.      Furthermore,   Wiggins’s

testimony with regard to the type of mental disorder from which he

was suffering opened the door to defense counsel’s questioning.

United States v. Delk, 586 F.2d 513, 516 (5th Cir. 1978)(holding

                                       2
that   defendant   cannot   object   to   counsel’s   attempt   to   rebut

proposition once defendant has opened door to line of testimony).

       Wiggins’s argument that the trial court prohibited him from

introducing evidence is conclusional. He does not state the nature

of the evidence. Given the foregoing, the judgment of the district

court is affirmed.    Wiggins’s motion for oral argument is DENIED.

AFFIRMED; MOTION FOR ORAL ARGUMENT DENIED.




                                     3